                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


In re:                                          :       Chapter 11
                                                :
Lakeside Manor Inn, LLC,                        :       Case No. 5:21-02009 – MJC
                                                :
         Debtor.                                :
                                                :

                             ORDER TO SHOW CAUSE
                   WHY BANKUPTCY CASE SHOULD NOT BE DISMISSED


         AND NOW, the debtor Lakeside Manor Inn, LLC (“the Debtor”) having filed a

voluntary Chapter 11 bankruptcy petition on September 15, 2021;

         AND, it appearing that Christine Davis Alzate, an individual designated on the Debtor’s

petition as a managing member, filed the petition on behalf of the Debtor, see Doc. # 1;

         AND, it appearing that Ms. Alzate is not an attorney;

         AND, it being black letter law that corporations, including artificial entities such as a

limited liability companies, may appear in federal court only through licensed counsel, see

Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02, 113 S. Ct. 716 (1993) (“It has been the

law for the better part of two centuries . . . that a corporation may appear in the federal courts

only through licensed counsel. As the courts have recognized, the rationale for that rule applies

equally to all artificial entities.”) (citations omitted); In re 69 N. Franklin Tpk., LLC, 693 F.

App’x 141, 144 (3d Cir. 2017) (non-precedential) (same);

         AND, the filing of a bankruptcy petition by a non-attorney individual on behalf of a

corporation, partnership, or any other artificial entity may constitute the unauthorized practice of

law; accordingly


                                                    1




Case 5:21-bk-02009-MJC            Doc 6 Filed 09/15/21 Entered 09/16/21 14:45:24                    Desc
                                  Main Document    Page 1 of 2
       IT IS HEREBY:

       ORDERED that the Debtor SHALL retain legal counsel and have such legal counsel

enter an appearance on behalf of the Debtor on or before September 22, 2021; it is further

       ORDERED that if legal counsel does not enter an appearance on or before September

22, 2021, the Debtor SHALL APPEAR for a hearing on Thursday, September 23, 2021 at

9:30 a.m. in the United States Bankruptcy Court, Max Rosenn U.S. Courthouse, Courtroom 2,

197 S. Main Street, Wilkes-Barre, Pennsylvania, 18701, and show cause why this case should

not be dismissed; it is further

       ORDERED that failure to appear for the hearing may result in dismissal of this case

without further notice or hearing.




Dated: September 15, 2021                           By the Court,


                                                    ___________________________________
                                                    Mark J. Conway, Bankruptcy Judge (KM)




                                               2




Case 5:21-bk-02009-MJC            Doc 6 Filed 09/15/21 Entered 09/16/21 14:45:24             Desc
                                  Main Document    Page 2 of 2
